       Case 2:18-cv-02684-JAM-DB Document 40 Filed 12/20/19 Page 1 of 2


 1   LEWIS & LLEWELLYN LLP
     Marc R. Lewis (CA SBN 233306)
 2   mlewis@lewisllewellyn.com
     601 Montgomery Street, Suite 2000
 3   San Francisco, California 94111
     Telephone: (415) 800-0590
 4   Facsimile: (415) 390-2127

 5   Attorney for Plaintiffs American Cable
     Association, CTIA – The Wireless Association,
 6   NCTA – The Internet & Television
     Association, and USTelecom – The Broadband
 7   Association

 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                            CASE NO. 2:18-cv-02684 JAM-DB
     AMERICAN CABLE ASSOCIATION,
12   CTIA – THE WIRELESS ASSOCIATION,
     NCTA – THE INTERNET & TELEVISION
13                                                          NOTICE OF CHANGE OF PHYSICAL
     ASSOCIATION, and USTELECOM – THE                       ADDRESS
     BROADBAND ASSOCIATION, on behalf of
14   their members,
15                             Plaintiffs,
16                v.
17   XAVIER BECERRA, in his official capacity as
     Attorney General of California,
18
     Defendant.
19

20

21          TO THE COURT, ALL PARTIES HEREIN, AND THEIR ATTORNEYS OF RECORD:
22          PLEASE TAKE NOTICE that the San Francisco office of the law firm of LEWIS &
23   LLEWELLYN LLP has relocated, effective December 16, 2019. Our new address is as follows:
24
                   Lewis & Llewellyn LLP
25                 601 Montgomery Street, Suite 2000
                   San Francisco, California 94111
26

27          Please make the appropriate changes in your file(s) and/or proof(s) of service.
28


                              NOTICE OF CHANGE OF PHYSICAL ADDRESS
                                  CASE NO. 2:18-CV-02684 JAM-DB
       Case 2:18-cv-02684-JAM-DB Document 40 Filed 12/20/19 Page 2 of 2


 1   Dated: December 20, 2019                      Respectfully submitted,

 2                                                 LEWIS & LLEWELLYN LLP

 3

 4                                           By:    /s/ Marc R. Lewis
                                                   Marc R. Lewis (CA SBN 233306)
 5                                                 LEWIS & LLEWELLYN LLP
                                                   601 Montgomery Street, Suite 2000
 6                                                 San Francisco, CA 94111
                                                   (415) 800-0591
 7                                                 mlewis@lewisllewellyn.com
 8                                                 Attorney for Plaintiffs American Cable
                                                   Association, CTIA – The Wireless
 9                                                 Association, NCTA – The Internet &
                                                   Television Association, and USTelecom – The
10                                                 Broadband Association
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                            NOTICE OF CHANGE OF PHYSICAL ADDRESS
                                CASE NO. 2:18-CV-02684 JAM-DB
